Case: 20-10322   Date Filed: 07/24/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10322
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:19-cr-00197-JB-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

THOMAS EDWARD BURNS,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                 (July 24, 2020)

Before MARTIN, ROSENBAUM and LAGOA, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 20-10322     Date Filed: 07/24/2020   Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Weaver, 275 F.3d
1320, 1333 (11th Cir. 2001) (appeal waiver will be enforced where the waiver

provision was discussed during the plea colloquy and defendant agreed that she

understood the provision and entered into it freely and voluntarily); United States

v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (appeal waiver will be

enforced where magistrate judge specifically questioned defendant about the

appeal waiver during the plea colloquy, explained its significance, and confirmed

that defendant understood).




                                          2